Title: To James Madison from Benjamin W. Crowninshield, 16 March 1816
From: Crowninshield, Benjamin W.
To: Madison, James


                    
                        Sir,
                        
                            Navy Department
                            March 16th: 1816.
                        
                    
                    I have duly considered the subject of a letter from the Governor of Virginia, enclosing the Resolutions of the Legislature of that Commonwealth, which you were pleased to refer to the Navy Department. Availing myself of the experience and professional knowledge of the Commissioners of the Navy Board, I have requested their opinion upon the subject, which so fully accords with my own, that I beg leave to lay a Copy of it before you.
                    It is not in my power to say, how far the Waters of the Chesapeake Bay,

and the adjacent shores, can be protected, until it shall be ascertained whether it be practicable to fortify the Middle Ground; for which purpose I propose, that the Commissioners of the Navy be authorized to make a Survey of the Bay and Rivers leading into it, as early as the season will admit; and upon receiving their report a more correct opinion may be formed, respecting the attainment of so desirable an object. I have the honour to be, With the highest respect, Sir, Your Most Ob: Servant,
                    
                        B W Crowninshield
                    
                